Case 2:18-cv-00139-JDL Document 97-25 Filed 11/04/20 Page 1 of 3   PageID #: 2029
                                                                       EXHIBIT
                                                                           25
                                                         Case 2:18-cv-00139-JDL Document 97-25 Filed 11/04/20 Page 2 of 3                                                                      PageID #: 2030


Mozido,
LLC
                                                                                                                                                Effective
                                                                               Post Mobile                                                                                     Effective
                                                                                                           Effective Ownership                Ownership in                                                        Effective
                                                                                  Tech                                                                                       Ownership in
                                                Capitalization                                            in Mozido, LLC, post                Mozido, LLC                                                       Ownership in
                                                                               $2,500,000                                                                                    Mozido, LLC
                                                Pre August 27,                                              MTV $2,500,000                     Post MTV                                                        Mozido, LLC Post
                                                                               Investment,                                                                                   Post $1.5mm
                                                     2010                                                  ($13mm pre-money                     $2.5mm,                                                         $2mm August
                                                                                 August                                                                                      January 2011
                                                                                                                valuation)                    Management                                                        2011 Funding
                                                                                 27,2010                                                                                       Funding
                                                                                                                                               Pool Grant

                                                  Affinity                      Affinity
                                                                                                             Mozido, LLC                      Mozido, LLC                    Mozido, LLC                        Mozido, LLC
                                                Holding, LLC                  Holding, LLC
                                                 # of Units      % of Units    # of Units    % of Units        # of Units        % of Units    # of Units       % of Units    # of Units          % of Units      # of Units       % of Units

Affinity Investors, Inc. ("AI")                    24,659,457       14.87%      24,659,457     14.24%              3,476,254        2.03%       3,476,254           1.98%      3,476,254              1.32%          3,476,254         0.91%

Abdullah Al-Sabah                                    933,695         0.56%        933,695        0.54%               131,623        0.08%         131,623           0.08%        131,623              0.05%           131,623          0.03%

Al Fawares Holding Company KSC                      2,320,574        1.40%       2,320,574       1.34%               327,132        0.19%         327,132           0.19%        327,132              0.12%           327,132          0.09%

Affinity Investors, Inc. Warrant                                                 7,448,999       4.30%             1,050,089        0.61%       1,050,089           0.60%      1,050,089              0.40%          1,050,089         0.28%

Al Fawares Group Total                             27,913,726       16.84%      35,362,725     20.41%              4,985,098        2.90%       4,985,098          2.84%       4,985,098             1.89%           4,985,098        1.31%

Michael A. Liberty (5% Equity grant)*               1,701,754        1.03%       1,701,754       0.98%               239,897        0.14%         239,897           0.14%        239,897              0.09%           239,897          0.06%

Brentwood Investments (June 2009 funding $1.2      46,418,114       28.00%

Mozido Investments (Nov 2009 funding $1.2mm        33,155,796       20.00%

Mozido Investments (Nov 2009 funding $0.4mm        11,057,458        6.67%

Mozido Investments (August 2010 $2.5mm fund        36,471,375       22.00%

Acquired Field Portion of Field Bridge              2,320,574        1.40%

Acquired DigaComm Units                              681,031         0.41%

Mozido Investments, LLC **                        130,104,348       78.48%     106,901,272     61.71%             15,069,918        8.78%      15,069,918           8.59%     15,069,918              5.72%         15,069,918         3.95%

Family Mobile, LLC ($735k January 2011 Funding) ****                                                                        0       0.00%                   0       0.00%     43,274,636             16.41%         43,274,636        11.35%

Family Mobile (Split of $2mm August 2011 Funding)                                                                           0       0.00%                   0       0.00%                  0          0.00%         88,315,583        23.15%

Family Mobile (Split of $3mm Fall 2011 Funding)                                                                             0       0.00%                   0       0.00%                  0          0.00%                    0       0.00%

Family Mobile (Split of addtl $5mm)                                                                                         0       0.00%                   0       0.00%                  0          0.00%                    0       0.00%

Mozido Investments Portion of Material Contracts Grant                                                                      0       0.00%                   0       0.00%                  0          0.00%                    0       0.00%

Reduction of Family Mobile for Invesco                                                                                      0       0.00%                   0       0.00%                  0          0.00%                    0       0.00%

Liberty Investor Group Total                      131,806,102       79.51%     108,603,026     62.69%             15,309,815        8.92%      15,309,815          8.73%      58,584,451            22.22%        146,900,034        38.51%

Mobile Tech ($2.5mm Investment Mozido, LLC)                                                                      147,192,639       85.77%     147,192,639          83.94%    147,192,639             55.83%       147,192,639         38.59%

Mobile Tech ($1.5mm Investment Mozido Investments, LLC)                         23,203,076     13.39%              3,270,947        1.91%       3,270,947           1.87%      3,270,947              1.24%          3,270,947         0.86%

Mobile Tech ($765k January 2011 Funding) ****                                                                               0       0.00%                   0       0.00%     45,040,947             17.08%         45,040,947        11.81%

Mobile Tech (Split of $2mm August 2011 Funding)                                                                             0       0.00%                   0       0.00%                  0          0.00%         29,438,528         7.72%

Mobile Tech Total                                           0        0.00%      23,203,076     13.39%            150,463,586       87.68%     150,463,586         85.81%     195,504,534            74.15%        224,943,062        58.98%

Mobile Media Group Total                            6,059,150        3.65%       6,059,150      3.50%                854,161        0.50%         854,161          0.49%         854,161             0.32%            854,161         0.22%

Management Pool Total                                                                                                                           3,733,241          2.13%       3,733,241             1.42%           3,733,241        0.98%

Overall Total (Pre Summer 2012 $7.5mm)            165,778,978      100.00%     173,227,977    100.00%            171,612,661      100.00%     175,345,902        100.00%     263,661,485           100.00%        381,415,596       100.00%

Invesco Investors (Class B)

R. Selander ($250K)

R. Duques ($250K)

Lakewood ($100K)

E. Merram ($100K)

Mobile Money Partners ($5.0MM)

Mobile Money Partners ($1.8MM)

New Investor $2.5mm Fall 2012

Overall Total (Post Summer 2012 Financing)
                                    Case 2:18-cv-00139-JDL Document 97-25 Filed 11/04/20 Page 3 of 3                                           PageID #: 2031



                                                                                                          ProForma
   Effective                      Effective                                                                Effective
                                                                Effective Ownership in
                                                                                                         Ownership in
 Ownership in                    Ownership in                   Mozido Post Summer
                                                                                                        Mozido Post Fall
 Mozido, LLC                    Mozido, LLC                          2012 $7.5mm
                                                                                                            $2.5mm
Post $3mm Fall                  Post Feb. 2012                     ($17,500,000 pre
                                                                                                         ($25,000,000
 2011 Funding                     $5.0 mm                          money valuation)
                                                                                                           premoney
                                                                                                           valuation)

Mozido, LLC                     Mozido, LLC                          Mozido, LLC                          Mozido, LLC

  # of Units       % of Units     # of Units       % of Units   # of Units                 % of Units   # of Units             % of Units

    3,476,254                       3,476,254

      131,623                        131,623

      327,132                        327,132

    1,050,089                       1,050,089

    4,985,098         0.77%         4,985,098         0.53%                    4,985,098     0.37%              4,985,098              0.34%

      239,897         0.04%          239,897          0.03%                     239,897      0.02%                   239,897           0.02%




   15,069,918         2.32%       15,069,918          1.60%                   15,069,918     1.12%            15,069,918               1.02%

   43,274,636                     43,274,636                                  43,274,636                      43,274,636

   88,315,583                     88,315,583                                  88,315,583                      88,315,583

  176,631,167                    176,631,167                                 176,631,167                     176,631,167

               0      0.00%      294,385,278                                 294,385,278                     294,385,278

               0      0.00%                    0                             602,606,664                     602,606,664

               0      0.00%                    0                             116,996,632                     116,996,632

  323,531,200        49.87%      617,916,478         65.52%                  500,679,950    37.18%           500,679,950              33.84%

  147,192,639                    147,192,639                                 147,192,639

    3,270,947                       3,270,947                                  3,270,947

   45,040,947                     45,040,947                                  45,040,947

   29,438,528                     29,438,528                                  29,438,528

  224,943,062        34.67%      224,943,062         23.85%                  224,943,061    16.71%           224,943,061              15.20%

      854,161         0.13%          854,161          0.09%                     854,161      0.06%                   854,161           0.06%

   94,420,588        14.55%       94,420,588         10.01%                   94,420,588     7.01%            94,420,588               6.38%

  648,734,109      100.00%       943,119,387        100.00%

                                                                             116,996,632     8.69%           116,996,632               7.91%

                                                                              13,449,522     1.00%            13,449,522               0.91%

                                                                              13,449,522     1.00%            13,449,522               0.91%

                                                                               5,379,809     0.40%              5,379,809              0.36%

                                                                               5,379,909     0.40%              5,379,909              0.36%

                                                                             268,990,443    19.98%           268,990,443              18.18%

                                                                              96,936,560     7.20%            96,936,560               6.55%

                                                                                                             133,166,893               9.00%

                                                                         1,346,465,255      100.00%        1,479,632,148             100.00%
